Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 1 of 111




                      Exhibit 1224
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 2 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 3 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 4 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 5 of 111




                      Exhibit 1225
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 6 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 7 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 8 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 9 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 10 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 11 of 111




                       Exhibit 1226
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 12 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 13 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 14 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 15 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 16 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 17 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 18 of 111




                       Exhibit 1227
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 19 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 20 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 21 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 22 of 111




                       Exhibit 1228
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 23 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 24 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 25 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 26 of 111




                       Exhibit 1229
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 27 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 28 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 29 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 30 of 111




                       Exhibit 1230
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 31 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 32 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 33 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 34 of 111




                       Exhibit 1231
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 35 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 36 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 37 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 38 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 39 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 40 of 111




                       Exhibit 1232
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 41 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 42 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 43 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 44 of 111




                       Exhibit 1233
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 45 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 46 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 47 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 48 of 111




                       Exhibit 1234
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 49 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 50 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 51 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 52 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 53 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 54 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 55 of 111




                       Exhibit 1235
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 56 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 57 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 58 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 59 of 111




                       Exhibit 1236
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 60 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 61 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 62 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 63 of 111




                       Exhibit 1237
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 64 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 65 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 66 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 67 of 111




                       Exhibit 1238
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 68 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 69 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 70 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 71 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 72 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 73 of 111




                       Exhibit 1239
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 74 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 75 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 76 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 77 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 78 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 79 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 80 of 111




                       Exhibit 1240
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 81 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 82 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 83 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 84 of 111




                       Exhibit 1241
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 85 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 86 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 87 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 88 of 111




                       Exhibit 1242
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 89 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 90 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 91 of 111




                       Exhibit 1243
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 92 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 93 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 94 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 95 of 111




                       Exhibit 1244
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 96 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 97 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 98 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 99 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 100 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 101 of 111




                       Exhibit 1245
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 102 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 103 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 104 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 105 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 106 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 107 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 108 of 111




                       Exhibit 1246
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 109 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 110 of 111
Case 1:10-cv-06950-AT-RWL Document 844-85 Filed 09/12/19 Page 111 of 111
